DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a method of making a polyamide-imide film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Applicant’s election without traverse of a polyamide-imide film (claims 1-12) in the reply filed on 11/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US 20150299392). 
Park teaches a polyamide-imide (PAI) film derived from TFDB (2,2'-bis-trifluoromethyl-4,4'-bipheny| diamine), a unit structure derived from 6FDA (4,4'-(hexa-fluoroisopropylidene) diphthalic anhydride) and a unit structure derived from TPC (Terephthaloyl chloride), (see claim 1). 

The same monomers are recited in claims 9 and 12 of the instant Application. 
In reference to film properties Park teaches transmittance of 89.5-90.8 % and Yellow Index within the range of 2.2-4.2 (see Table 1 at 0082), which meet the corresponding limitations of claims 5- 7.
Regarding claim 10, Park teaches that TFDB : 6FDA is 100 mol% : X mol, where X is 20-80 (see 0021).

Park does not teach a XRD data, surface hardness, modulus and haze values. 
Note that the properties above derive from the PAI formula and conditions of film preparation. 
Regarding film preparation, Park teaches that 20 wt % PAI solution applied onto a stainless plate and then dried using hot air at 130° C for 30 minutes to form a film. Subsequently, the film was detached from the stainless plate, and then fixed on a frame by a pin. Thereafter, the frame fixed with the film was put into a vacuum oven, slowly heated from 100° C to 300° C for 2 hours, and then slowly cooled to separate the film from the frame, thereby obtaining a polyamide-imide copolymer film. Thereafter, the obtained polyamide-imide copolymer film was heat-treated at 300° C. for 30 minutes (see 0029).
Correspondingly, the instant Application teaches the steps of casting a polymeric solution on the glass support, following by a hot air treatment , fixation on a pin frame and drying at the elevated temperature, which is gradually increased (see printed publication, Examples 1-3 at 0141).
Note that Park teaches 20% solution and 100 um film in the example above, while instant Application discloses 10% solution and 50 um film. However, the reference further teaches the same 50 um film (see Table 1 at 0082).

"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, since Park’s and Applicant’s PAls have the same structures and resulting films are prepared at the analogous conditions, XRD characteristics, modulus and haze values are inherently the same for the both films.
 Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Park’s and Applicant’s PAls, since they based on the same polymers and prepared at the analogous conditions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al  as applied to claims 1-10 and 12  above, and further in view of Ahn et al (US 20170218200).

Park fails to teach at least two dicarbonyl compounds.

Ahn teaches a PAI film with thickness of 10-100 um, formed from 6FDA, TFDB and TPC (see Chemical formulas 4 and 6) or 6FDA, TFDB and Isophthalic dicarbonyl fragment (IPC) (see Chemical formula 7, see claims 13-15).
Ahn discloses that the combination of at least two dicarbonyl compounds can be used (see 0115).

Ahn teaches that the film above has a tensile modulus of greater than 6.7 GPa and yellow index (YI) of less than 3.5 (see 0125).

Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use individual dicarbonyl compound or mixture of at least two of them in PAI composition, since it leads to excellent mechanical and optical properties of the resulting film. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765